DETAILED ACTION
 	Claims 1-20 are pending. This action is in response to the amendment filed 2/4/2022.
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 				Response to Arguments
Applicant’s arguments, see pages filed 2/4/2022, with respect to the rejection(s) of claim(s) under 102a1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vogt (US 20170314699).
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s amendments necessitated the new grounds of rejections, the action has been made Non-Final.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the kinematics of the rocker valve mechanism does not constrain the lateral position of the first and second plungers” (claim 20), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Applicant’s amendment overcomes the prior objection.
Claims 10,11,13 and 20 are objected to because of the following informalities:  Claims 10,11,13, “the actuation force” should be - -an actuation force - -, 
claim 20, line 9, “the lateral” should be - -a lateral - -, “the kinematics” should be - -kinematics- -.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
Applicant’s claim amendments overcome the prior rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites the limitation, “wherein the kinematics of the rocker valve mechanism does not constrain the lateral position of the first and second plungers” which is unclear as to how the motion of the rocker valve mechanism does not constrain lateral position of the plungers when the mechanism is pivotally pinned to the plungers. This connection is seen as constraining the position of the plungers.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,6-9,11-15,19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Vogt et al. (US 20170314699).  
 	Regarding claim 1, Vogt et al. disclose a rocker valve (200, see Fig. 3) comprising: a valve body (120,122) comprising first and second fluid ports (116,114); a rocker valve mechanism (180,206) located at least partially in the valve body, comprising: 
a single pivot arm (198) pivotally mounted relative to the valve body; a first plunger (196) pivotally fixed to the single pivot arm by a first fixed pivot; and a second plunger (194) pivotally fixed to the pivot arm by a second fixed pivot, the second plunger acting in opposition to and moving substantially in parallel with the first plunger when the single pivot arm is pivoted relative to the valve body; 
wherein the rocker valve mechanism does not include another pivot arm that the first plunger and the second plunger are pivotally fixed thereto; and 

wherein the rocker valve mechanism is configured such that at least one of the first and second plungers is allowed to pivotally rotate with respect to the valve body when the single pivot arm is pivoted relative to the valve body, wherein a rotation of at least one of the first and second plungers about its respective fixed pivot is constrained by the flexible seal member to a greater degree than other components to which at least one of the first and second plungers is connected (the seal 144 surrounds the plunger heads in the same manner as applicant’s device, in that the plunger head, seal and plungers rotate in the same way as applicant’s device, since the seal surrounds the plunger head and other members at 206 arm, and the upper spring constraints have gaps  for the plungers, then the flexible seal is considered as being “constrained by the flexible seal member to a greater degree than other components to which at least one of the first and second plungers is connected”), such that a lateral position of the plunger head of the at least one of the first and second plungers is automatically adjusted by the flexible seal member to balance tensile forces in the flexible seal member around said 
 	
  	Regarding claim 6, Vogt et al. disclose the flexible seal member has a length to sheet thickness ratio of at least 15 (as seen in Figure 3, the thickness at 142,130 is seen to have a length to sheet thickness ratio of at least 15). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. 

	Regarding claim 7, Vogt et al. disclose the first and second sealing regions each comprise a receptacle (the hollowed portion of the seal at 208 accepting the lowermost distal end of the plungers) within which the plunger heads of the first and second plungers are retained.

 	Regarding claim 8, Vogt et al. disclose the rocker valve mechanism is configured such that both the first and second plungers are allowed to pivotally rotate with respect to the valve body when the single pivot arm is pivoted relative to the valve body, a rotation of both of the first and second plungers about its respective fixed pivot is constrained by the flexible seal member to a greater degree than other components to which each of the first and second plungers is connected (since the valve head ends 

 	Regarding claim 9, Vogt et al. disclose a biasing device (192 spring is considered a biasing device in the same manner as applicant’s) configured to exert a first biasing force on the rocker valve mechanism to bias the flexible seal member towards the first position, and further comprising an actuator (154) configured to exert an actuation force in opposition to the first biasing force.

  	Regarding claim 11, Vogt et al. disclose the actuator is configured to transfer the first biasing force to the first plunger in a first axial direction (downward) and to exert the actuation force on the biasing device in a second axial direction (upward) which is opposite to the first axial direction, and wherein the actuator is free (172 slides within 174 and therefore is considered as being free) to move in the second axial direction relative to the first plunger.

 	Regarding claim 12, Vogt et al. disclose the first plunger and the actuator are moveable in the lateral direction relative to each other (para.0090, see Figure and 3).

 	Regarding claim 13, Vogt et al. disclose the actuator comprises an armature (172) and an electromagnetic coil (170) configured to actuate the armature to generate the actuation force, and wherein the biasing device comprises an armature biasing device (the upper flat surface of 172 which abuts spring 192, is considered an armature biasing device in the broadest reasonable interpretation) configured to exert the first biasing force on the rocker valve mechanism via the armature.

 	Regarding claim 14, Vogt et al. disclose the rocker valve mechanism is a modular rocker valve mechanism which is removable from the valve body (in the same manner as applicant’s device, the device can be removed from the bottom of the assembly).

 	Regarding claim 15, Vogt et al. disclose the first and second fluid ports form part of a removable port portion (120) of the valve body which is removable from the rocker valve.

 	Regarding claim 19, Vogt et al. disclose a rocker valve (200, see Fig. 3) comprising: 
 	a valve body (120,122) comprising first and second fluid ports (114,116); 
 	a rocker valve mechanism (180) located at least partially in the valve body, consisting of: a pivot arm (198) pivotally mounted relative to the valve body; a first plunger (196) pivotally fixed to the pivot arm by a first fixed pivot (204 on 196 is 
  	Vogt further discloses, “wherein the flexible seal member is movable by the first plunger to a first position in which the first fluid port is closed by the first sealing region (para.0090) and is movable by the second plunger to a second position in which the second fluid port is closed by the second sealing region, and wherein the rocker valve mechanism is configured such that at least one of the first and second plungers is allowed to pivotally rotate with respect to the valve body when the single pivot arm is pivoted relative to the valve body (para.0096), wherein a rotation of the at least one of the first and second plungers about its respective fixed pivot is constrained by the flexible seal member  to a greater degree than other components to which the at least one of the first and second plungers is connected (the seal 144 surrounds the plunger heads in the same manner as applicant’s device, in that the plunger head, seal and plungers rotate in the same way as applicant’s device, since the seal surrounds the 

 	Regarding claim 20, Vogt et al. disclose a rocker valve comprising: a valve body (200, see Fig. 3) comprising first and second fluid ports (116,114); a rocker valve mechanism (180) located at least partially in the valve body, 
comprising: 
a single pivot arm (198) pivotally mounted relative to the valve body; a first plunger (196) pivotally fixed to the single pivot arm by a first fixed pivot (204 on 196 is considered as a fixed pivot in the broadest reasonable interpretation, where 198 swings about this part 204); and a second plunger (194) pivotally fixed to the pivot arm by a second fixed pivot (204 on 194 is considered as a fixed pivot in the broadest reasonable interpretation, where 198 swings about this part 204), the second plunger acting in opposition to and moving substantiality in parallel with the first plunger when the single pivot arm is pivoted relative to the valve body (para.0096); 
 wherein the kinematics of the rocker valve mechanism does not constrain the 
 	and the rocker valve further comprising a flexible seal member (142) extending in a lateral direction across the first and second fluid ports, wherein the flexible seal member comprises a first sealing region (136) attached to a plunger head (at 136 on the end of 196) of the first plunger and a second sealing region (at 134) attached to a plunger head (at 134 on end of 194) of the second plunger.
  	Vogt further discloses, “wherein the flexible seal member is movable by the first plunger to a first position in which the first fluid port is closed by the first sealing region (para.0090) and is movable by the second plunger to a second position in which the second fluid port is closed by the second sealing region, and wherein the rocker valve mechanism is configured such that at least one of the first and second plungers is allowed to pivotally rotate with respect to the valve body when the single pivot arm is pivoted relative to the valve body (para.0096), wherein a rotation of the at least one of the first and second plungers about its respective fixed pivot is constrained by the flexible seal member  to a greater degree than other components to which the at least one of the first and second plungers is connected (the seal 144 surrounds the plunger heads in the same manner as applicant’s device, in that the plunger head, seal and plungers rotate in the same way as applicant’s device, since the seal surrounds the plunger head and other members at 206 arm, and the upper spring constraints have gaps  for the plungers, then the flexible seal is considered as being “constrained by the flexible seal member to a greater degree than other components to which at least one of the first and second plungers is connected”)  such that a lateral position of the plunger . 



	 		Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 2-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. ‘699. 
 	Regarding claim 2, Vogt et al. disclose all of the features of the claimed invention including the rocker valve mechanism is configured such that resistance to lateral movement of a plunger head of the at least one of the first and second plungers when a lateral force (force applied by one of the springs 192,186) is applied to the plunger head although is silent to having that the lateral force being at least 0.002 N/m. The lateral force being as a result of the spring force from one of the springs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a lateral force of at least 0.002 N/m, since it has been held that a results effect variable, such as spring force, may be changed to effect a better seal to close the valve and have minimal leakage in the valve. The change in spring force would be found obvious to try and therefore, within one’s technical grasp, to ensure the proper sealing force for the pressure rating of the valve. 
 	
 	Regarding claims 3 and 4, Vogt et al. disclose the flexible seal member has a lateral stiffness or a material having a certain Youngs modulus, which is a mechanical property that measures stiffness, (inherently the seal “144” has some value of stiffness), but is silent in that the stiffness is of at least 0.002 N/m, and wherein the flexible seal member is formed from a material having a Youngs modulus of at least 1 MPa.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the stiffness being at least 0.002 N/m, and, wherein the flexible seal member is formed from a material having a Youngs  The change in material composition for stiffness and Youngs modulus would be found obvious be obvious to try and therefore, within one’s technical grasp.  It is further noted applicant cites numerous generic material choices (para.0019, “for example EPDM, FPM, FFPM, MQ, MFQ, NBR, or any combination thereof”, see attached material data sheet from Matweb.com for generic NBR = Nitrile rubber having 3MPA for modulus, also, MQ=silicone rubber having, modulus of elasticity (Youngs modulus) = 0.0000050 – 1.9GPa) that are old and well known to be used in the fluid handling valve art for the use of seals. It is widely known and notoriously old in the fluid handling art to use seals having certain material properties for stiffness to perfect fluid tight closure at the otherwise fluid leaking locations so as to avoid fluid loss and to select such a material which would be fluidly compatible with the type of fluid used in the system so as to not deteriorate over time.

 	Regarding claim 5, Vogt et al. disclose wherein the flexible seal member (144) has a sheet thickness (at 142), however is silent to having the thickness is from about 0.1 (.00394 in) to about 1 mm (.0394 in.). 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have select a thickness of 0.1 to about 1mm, since it has been held that a results effect variable, such as compressive force, may be changed/optimized to effect a better seal to close the valve and have minimal leakage in the valve so that the material thickness is not overloaded from the force of 
        When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. 

	Regarding claims 16-18, Vogt et al. disclose the rocker valve mechanism is configured (such as “biasing force” from springs, where the lateral force is considered as a biasing force) such that resistance to lateral movement of the plunger head of the at least one of the first and second plungers when a lateral force is applied to the plunger head, however is silent to having the value from 0.002 N/m to 0.04 N/m, from 0.004 N/m to 0.02 N/m, and from 0.005 N/m to 0.01 N/m.
 	The lateral force being as a result of the spring force from one of the springs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a lateral force of at least 0.002 N/m to 0.04 N/m, from 0.004 N/m to 0.02 N/m, and from 0.005 N/m to 0.01 N/m, since it has been held that a results effect variable, such as spring force, may be changed/optimized to effect a .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

              None of the prior art discloses or renders as obvious, “a rocker biasing device configured to act to exert a second biasing force on the rocker valve mechanism to bias the flexible seal member towards the second position, wherein the first biasing force is greater than the second biasing force so that the flexible seal member is retained in the first position by the first plunger when the actuator is not actuated  and wherein the flexible seal member is moved to the second position when the actuator is actuated such that a sum of the actuation force and the second biasing force is greater than the first biasing force”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753